Townsend, Judge.
Code Aiin. § 6-911 provides in part that a return of service of a bill of exceptions may be either in the form of an affidavit or by an unverified certification by one of counsel for the plaintiff in error showing service, indorsed on or annexed to the bill of exceptions. However, nothing appears on the bill of exceptions in this case except what purports to be a typewritten certification of service dated three days after the date of certification by the trial judge and reciting that one of counsel for the plaintiff in error served one of counsel for the defendant in error, but this attempted certificate is unsigned and therefore ineffective for any purpose. See Johnson v. Kent, 160 Ga. 792 (129 S. E. 102). Where, as here, there is no proper affidavit or certificate of service, and service is neither acknowledged nor waived, the bill of exceptions must be

Dismissed.


Carlisle and Frankum, JJ., concur. Gardner, P. J., not participating.